          Case 1:19-cv-02532-PAE Document 49 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RICARDO CAJERO TORRES, et al.,

                                          Plaintiffs,                  19 Civ. 2532 (PAE) (RWL)
                         -v-
                                                                                  ORDER
 SUSHI SUSHI HOLDINGS INC., et al.,

                                          Defendants.


PAUL A. ENGELMAYER, District Judge:

        Today the Court held a Case Management Conference in this action, at which the parties

confirmed that this case is to be tried to a jury. Accordingly, as set forth at today’s conference,

the parties shall file a joint pretrial order and all other pretrial filings required by the Court’s

Individual Rule 5.A–B, including any motions in limine, by February 5, 2021. Any filings in

opposition to motions in limine will be due by February 12, 2021, pursuant to the Court’s

Individual Rule 5.D. Unless otherwise ordered, courtesy copies shall be submitted via email to

EngelmayerNYSDChambers@nysd.uscourts.gov, not in hard copy.

        The Court will then proceed with scheduling the trial in this case, subject to the

limitations occasioned by the COVID-19 pandemic.

        SO ORDERED.

                                                               PaJA.�
                                                        __________________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: December 23, 2020
       New York, New York
